Title: To Thomas Jefferson from Samuel Williamson, 12 September 1807
From: Williamson, Samuel
To: Jefferson, Thomas


                        
                            Honoured Sir,
                            
                            Carlisle Pennsylvania 12th. September 1807
                        
                        May it pleas your Honour, I have received a letter by Mail a few days ago in which I receive the following
                            information, Viz, that a letter has been handed or caused to be handed to Your Honour in my name, some time sence by some
                            desineing man in the City of Washington, and in the same beging a sum of Money for my use, my friend says that he cannot
                            inform me who handed the letter neither who rote it, but will inform himself if possible for my satisfaction—
                        My information is so good that I could not furbare writing those few lines to inform you that this act if
                            done was not done by me neither was I known to any such act but to contrary it has been done to injure me, and to dam my
                            character as I have been unfortuneate enough to loose my Commission to my great injury
                        I hope Your Honour will excuse my encumbering you with those few lines on this occasion as I consider it a
                            parsonal Grieveance, and such as should be rectafyd.
                        it would be great satisfaction to me if Your Honour would give me information if this above mentioned letter
                            was handed or not, that I may endavour to prosecute the author of it 
                  With Respect & Esteem I am Sir Your Most
                            Obett. Servt.
                        
                            Samuel Williamson
                            
                            Late Lieut. 2d. Regt. Infantry
                        
                    